DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/17/2021 amended claims 1 and 15, cancelled claim 3 and added new claim 16.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejection over Morita from the office action mailed on 10/20/2021 is withdrawn.  For the reasons stated below, claims 1 and 7-16 are in allowable condition.    

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/JP2018/015312, filed 04/12/2018.”     


Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricating oil compositions to comprise base oils and mono-imide compounds used for enhancing properties of the lubricating oil compositions.  However, the mono-imide compounds of the instant application are unique in that they are limited to a narrow range of mono-imide compounds having alpha-branching off the PIB group.  The combination of base oil and mono-imide compounds leads to better frictional properties than comparative formulations not comprising the specific combination discussed above not shown in other alpha-branched PIB based mono-imide compounds.          
Applicants have compared their lubricating oil compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of frictional characteristics than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1 and 7-16 are allowed.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771